ORDER
David Gunter appeals his conviction in a bench trial for the class D felony of driving while intoxicated and as a persistent intoxication-related offender. His sole point on appeal contends that the trial court erred in permitting the prosecutor to argue in closing that Mr. Gunter’s trial testimony was untruthful. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. The parties, however, have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).